Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 1 of 12




                    EXHIBIT 4
      (Scheduling Order for IPR 2020-424,
         for U.S. Patent No. 9,354,021)
   Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 2 of 12

Trials@uspto.gov                                              Paper 11
571-272-7822                                       Date: June 25, 2020

       UNITED STATES PATENT AND TRADEMARK OFFICE


        BEFORE THE PATENT TRIAL AND APPEAL BOARD


                         SIG SAUER INC.,
                            Petitioner,

                                 v.

                        NST GLOBAL, LLC,
                          Patent Owner.


                           IPR2020-00424
                         Patent 9,354,021 B2




Before PATRICK R. SCANLON, JAMES J. MAYBERRY, and
ALYSSA A. FINAMORE, Administrative Patent Judges.

MAYBERRY, Administrative Patent Judge.



                      SCHEDULING ORDER
      Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 3 of 12

IPR2020-00424
Patent 9,354,021 B2

A.      GENERAL INSTRUCTIONS

        1.    Initial and Additional Conference Calls
        The parties are directed to contact the Board within a month of this
Order if there is a need to discuss proposed changes to this Scheduling Order
or proposed motions that have not been authorized in this Order or other
prior Order or Notice. See Consolidated Trial Practice Guide (“Consolidated
Practice Guide”)1 at 9–10, 65 (guidance in preparing for a conference call);
see also 84 Fed. Reg. 64,280 (Nov. 21, 2019). A request for an initial
conference call shall include a list of proposed motions, if any, to be
discussed during the call.
        The parties may request additional conference calls as needed. Any
email requesting a conference call with the Board should: (a) copy all
parties, (b) indicate generally the relief being requested or the subject matter
of the conference call, (c) include multiple times when all parties are
available, (d) state whether the opposing party opposes any relief requested,
and (e) if opposed, either certify that the parties have met and conferred
telephonically or in person to attempt to reach agreement, or explain why
such meet and confer did not occur. The email may not contain substantive
argument and, unless otherwise authorized, may not include attachments.
See Consolidated Practice Guide at 9–10.
        2.    Protective Order
        No protective order shall apply to this proceeding until the Board
enters one. If either party files a motion to seal before entry of a protective


1
    Available at https://www.uspto.gov/TrialPracticeGuideConsolidated.


                                       2
    Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 4 of 12

IPR2020-00424
Patent 9,354,021 B2

order, a jointly proposed protective order shall be filed as an exhibit with the
motion. It is the responsibility of the party whose confidential information is
at issue, not necessarily the proffering party, to file the motion to seal.2 The
Board encourages the parties to adopt the Board’s default protective order if
they conclude that a protective order is necessary. See Consolidated Practice
Guide at 107–122 (App. B, Protective Order Guidelines and Default
Protective Order). If the parties choose to propose a protective order
deviating from the default protective order, they must submit the proposed
protective order jointly along with a marked-up comparison of the proposed
and default protective orders showing the differences between the two and
explain why good cause exists to deviate from the default protective order.
      The Board has a strong interest in the public availability of trial
proceedings. Redactions to documents filed in this proceeding should be
limited to the minimum amount necessary to protect confidential
information, and the thrust of the underlying argument or evidence must be
clearly discernible from the redacted versions. We also advise the parties
that information subject to a protective order may become public if
identified in a final written decision in this proceeding, and that a motion to
expunge the information will not necessarily prevail over the public interest
in maintaining a complete and understandable file history. See Consolidated
Practice Guide at 21–22.
      3.     Discovery Disputes
      The Board encourages parties to resolve disputes relating to discovery
on their own. To the extent that a dispute arises between the parties relating

2
 If the entity whose confidential information is at issue is not a party to the
proceeding, please contact the Board.

                                       3
    Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 5 of 12

IPR2020-00424
Patent 9,354,021 B2

to discovery, the parties must meet and confer to resolve such a dispute
before contacting the Board. If attempts to resolve the dispute fail, a party
may request a conference call with the Board.
      4.        Testimony
      The parties are reminded that the Testimony Guidelines appended to
the Consolidated Practice Guide at 127–130 (App. D, Testimony Guidelines)
apply to this proceeding. The Board may impose an appropriate sanction for
failure to adhere to the Testimony Guidelines. 37 C.F.R. § 42.12. For
example, reasonable expenses and attorneys’ fees incurred by any party may
be levied on a person who impedes, delays, or frustrates the fair examination
of a witness.
      5.        Cross-Examination
      Except as the parties might otherwise agree, for each due date:
Cross-examination ordinarily takes place after any supplemental evidence is
due. 37 C.F.R. § 42.53(d)(2).
      Cross-examination ordinarily ends no later than a week before the
filing date for any paper in which the cross-examination testimony is
expected to be used. Id.
      6.        Motion to Amend
      Patent Owner may file a motion to amend without prior authorization
from the Board. Nevertheless, Patent Owner must confer with the Board
before filing such a motion. 37 C.F.R. § 42.121(a). To satisfy this
requirement, Patent Owner should request a conference call with the Board
no later than two weeks prior to DUE DATE 1. See Section B below
regarding DUE DATES.



                                       4
    Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 6 of 12

IPR2020-00424
Patent 9,354,021 B2

      Patent Owner has the option to receive preliminary guidance from the
Board on its motion to amend. See Notice Regarding a New Pilot Program
Concerning Motion to Amend Practice and Procedures in Trial Proceedings
under the America Invents Act before the Patent Trial and Appeal Board, 84
Fed. Reg. 9497 (Mar. 15, 2019) (“MTA Pilot Program Notice”); see also
Consolidated Practice Guide at 67. If Patent Owner elects to request
preliminary guidance from the Board on its motion, it must do so in its
motion to amend filed on DUE DATE 1.
      Any motion to amend and briefing related to such a motion shall
generally follow the practices and procedures described in MTA Pilot
Program Notice unless otherwise ordered by the Board in this proceeding.
The parties are further directed to the Board’s Guidance on Motions to
Amend in view of Aqua Products (https://go.usa.gov/xU6YV), and
Lectrosonics, Inc. v. Zaxcom, Inc., IPR2018-01129, Paper 15 (PTAB Feb.
25, 2019) (precedential).
      At DUE DATE 3, Patent Owner has the option to file a reply to the
opposition to the motion to amend and preliminary guidance, or a revised
motion to amend. See MTA Pilot Program Notice at 9500–01. Patent
Owner may elect to file a revised motion to amend even if Patent Owner did
not request to receive preliminary guidance on its motion to amend. A
revised motion to amend must provide amendments, arguments, and/or
evidence in a manner that is responsive to issues raised in the preliminary
guidance and/or Petitioner’s opposition.
      If Patent Owner files a revised motion to amend, the Board shall enter
a revised scheduling order setting the briefing schedule for that revised




                                       5
    Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 7 of 12

IPR2020-00424
Patent 9,354,021 B2

motion and adjusting other due dates as needed. See MTA Pilot Program
Notice at 9501, App. 1B.
      As also discussed in the MTA Pilot Program Notice, if the Board
issues preliminary guidance on the motion to amend, and Patent Owner files
neither a reply to the opposition to the motion to amend nor a revised motion
to amend at DUE DATE 3, Petitioner may file a reply to the Board’s
preliminary guidance, no later than three (3) weeks after DUE DATE 3. The
reply may only respond to the preliminary guidance. Patent Owner may file
a sur-reply in response to Petitioner’s reply to the Board’s preliminary
guidance. The sur-reply may only respond to arguments made in the reply
and must be filed no later than three (3) weeks after Petitioner’s reply. See
MTA Pilot Program Notice at 9502. No new evidence may accompany the
reply or the sur-reply in this situation.
      7.     Oral Argument
      Requests for oral argument must comply with 37 C.F.R. § 42.70(a).
To permit the Board sufficient time to schedule the oral argument, the
parties may not stipulate to an extension of the request for oral argument
beyond the date set forth in the Due Date Appendix.
      Unless the Board notifies the parties otherwise, oral argument, if
requested, will be held at the USPTO headquarters in Alexandria.
      The parties may request that the oral argument instead be held at the
Detroit, Michigan, USPTO Regional Office. The parties should meet and
confer, and jointly propose the parties’ preference at the initial conference
call, if requested. Alternatively, the parties may jointly file a paper stating
their preference for the hearing location within one month of this Order.
Note that the Board may not be able to honor the parties’ preference of


                                            6
     Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 8 of 12

IPR2020-00424
Patent 9,354,021 B2

hearing location due to, among other things, the availability of hearing room
resources and the needs of the panel. The Board will consider the location
request and notify the parties accordingly if a request for change in location
is granted.
      Seating in the Board’s hearing rooms may be limited, and will be
available on a first-come, first-served basis. If either party anticipates that
more than five (5) individuals will attend the argument on its behalf, the
party should notify the Board as soon as possible, and no later than the
request for oral argument. Parties should note that the earlier a request for
accommodation is made, the more likely the Board will be able to
accommodate additional individuals.

B.    DUE DATES

      This Order sets due dates for the parties to take action after institution
of the proceeding. The parties may stipulate different dates for DUE
DATES 1, 5, and 6, as well as the portion of DUE DATE 2 related to
Petitioner’s reply (earlier or later, but no later than DUE DATE 3 for Patent
Owner’s sur-reply) and the portion of DUE DATE 3 related to Patent
Owner’s sur-reply (earlier or later, but no later than DUE DATE 7). The
parties may not stipulate to a different date for the portion of DUE DATE 2
related to Petitioner’s opposition to a motion to amend, or for the portion of
DUE DATE 3 related to Patent Owner’s reply to an opposition to a motion
to amend (or Patent Owner’s revised motion to amend) without prior
authorization from the Board. In stipulating to move any due dates in the
scheduling order, the parties must be cognizant that the Board requires four
weeks after the filing of an opposition to the motion to amend (or the due
date for the opposition, if none is filed) for the Board to issue its preliminary

                                        7
    Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 9 of 12

IPR2020-00424
Patent 9,354,021 B2

guidance, if requested by Patent Owner. A notice of the stipulation,
specifically identifying the changed due dates, must be promptly filed. The
parties may not stipulate an extension of DUE DATES 4, 7, and 8.
      In stipulating different times, the parties should consider the effect of
the stipulation on times to object to evidence (37 C.F.R. § 42.64(b)(1)), to
supplement evidence (§ 42.64(b)(2)), to conduct cross-examination
(§ 42.53(d)(2)), and to draft papers depending on the evidence and cross-
examination testimony.
      1. DUE DATE 1
      Patent Owner may file—
      a. A response to the petition (37 C.F.R. § 42.120). If Patent Owner
elects not to file a response, Patent Owner must arrange a conference call
with the parties and the Board. Patent Owner is cautioned that any
arguments not raised in the response may be deemed waived.
      b. A motion to amend the patent (37 C.F.R. § 42.121).
      2. DUE DATE 2
      Petitioner may file a reply to the Patent Owner’s response.
      Petitioner may file an opposition to the motion to amend.
      3. DUE DATE 3
      Patent Owner may file a sur-reply to Petitioner’s reply.
      Patent Owner may also file either:
      a. a reply to the opposition to the motion to amend and/or preliminary
guidance (if provided); or
      b. a revised motion to amend.
      NOTE: If Patent Owner files neither of the above papers (a reply to
the opposition or a revised motion to amend), and the Board has issued


                                       8
   Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 10 of 12

IPR2020-00424
Patent 9,354,021 B2

preliminary guidance, Petitioner may file a reply to the preliminary
guidance, no later than three (3) weeks after DUE DATE 3. Patent Owner
may file a sur-reply to Petitioner’s reply to the preliminary guidance no later
than three (3) weeks after Petitioner’s reply.
      4. DUE DATE 4
      Either party may file a request for oral argument (may not be extended
by stipulation).
      5. DUE DATE 5
      Petitioner may file a sur-reply to Patent Owner’s reply to the
opposition to the motion to amend.
      Either party may file a motion to exclude evidence (37 C.F.R.
§ 42.64(c)).
      6. DUE DATE 6
      Either party may file an opposition to a motion to exclude evidence.
      Either party may request that the Board hold a pre-hearing conference.
      7. DUE DATE 7
      Either party may file a reply to an opposition to a motion to exclude
evidence.
      8. DUE DATE 8
      The oral argument (if requested by either party) shall be held on this
date. Approximately one month prior to the argument, the Board will issue
an order setting the start time of the hearing and the procedures that will
govern the parties’ arguments.




                                       9
    Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 11 of 12

IPR2020-00424
Patent 9,354,021 B2

DUE DATE APPENDIX

DUE DATE 1 .................................................................. September 17, 2020
        Patent Owner’s response to the petition
        Patent Owner’s motion to amend the patent
DUE DATE 2 ................................................................... December 10, 2020
        Petitioner’s reply to Patent Owner’s response to petition
        Petitioner’s opposition to motion to amend
DUE DATE 3 ....................................................................... January 21, 2020
        Patent Owner’s sur-reply to reply
        Patent Owner’s reply to opposition to motion to amend
        (or Patent Owner’s revised motion to amend)3

DUE DATE 4 ..................................................................... February 11, 2021
        Request for oral argument (may not be extended by stipulation)
DUE DATE 5 ........................................................................... March 4, 2021
        Petitioner’s sur-reply to reply to opposition to motion to amend
        Motion to exclude evidence
DUE DATE 6 ......................................................................... March 11, 2021
        Opposition to motion to exclude
        Request for prehearing conference

DUE DATE 7 ......................................................................... March 18, 2021
        Reply to opposition to motion to exclude

DUE DATE 8 ......................................................................... March 25, 2021
        Oral argument (if requested)


3
 If Patent Owner files neither a reply to Petitioner’s opposition to the MTA
nor a revised MTA, the parties are directed to Section B(3) above.

                                                10
   Case 1:19-cv-00792-PB Document 74-4 Filed 07/02/20 Page 12 of 12

IPR2020-00424
Patent 9,354,021 B2

FOR PETITIONER:
Christopher S. Schultz
Joseph M. Maraia
BURNS & LEVINSON LLP
cschultz@burnslev.com
jmaraia@burnslev.com


FOR PATENT OWNER:
Brittany J. Maxey-Fisher
William R. Brees (admitted pro hac vice)
MAXEY-FISHER, PLLC
bmaxeyfisher@maxeyfisher.com
wbrees@maxeyfisher.com




                                   11
